Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims 1 and 3-20 are Pending Claims.
The Claim 2 is Cancel claim.
The Claims 4-20 are New Claims.
The claims 1, 3, 4, 6-10 and 15-19 are Rejected Claims under 103 Rejection.
The claims 5, 11-14 and 20 are Objected.

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation of  “Delta T”-is the mathematical terms, and should be define in more specific terms.  
Appropriate correction is required.

Remarks
Applicant’s arguments, filed (06/10/2022), with respect to pending claims 1 and 3-20   have been fully considered but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection with new interpretation of the reference as presented below. 

However, a new ground/s of rejection is made in view of newly found prior art Hilemon et. al., (US Pub.20170102695),  Duffy et.al., (US Pub. 2008/0228675), Kristen Sara Cetin et.al., “Single and muti-family residential central all-air HVAC system operational characteristics in cooling-dominated climate” and Cohen et.al., (WO2017179049), hereinafter Cohen. See below rejection for full detail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder et.al.,(U.S. Pat.9995502), hereinafter Reeder in view of Chamers et.al., (U.S. Pat.7659813), hereinafter Chambers and Denton et.al., (US Pub.20160370799), hereinafter Denton and Hilemon et. al., (US Pub.20170102695), hereinafter Hilemon.

 Regarding Claim 1, Reeder disclose an HVAC system, comprising:
    at least one individual HVAC unit (Fig. 1, # 110);
a data source in communication with the individual HVAC unit, local to the individual HVAC unit ((12) Fig. 1, where a system 100 that may be configured to monitor enthalpy data for a HVAC unit. The system 100 may include a network 105, a monitor control unit 110, a thermostat 120, HVAC components 122, sensors 124, one or more mobile devices 140, 150, and a thermostat application server 160);
a cloud server in communication with the data source:
an analytic system remote from said cloud server, said analytic system including a data collector for collecting HVAC unit data ((37), where the sensors 124 may include temperature sensors that collect data from the HVAC components 122 to determine if they are performing abnormally based on the set point provided by a user) from said cloud server and providing it to an analytics engine in order to generate a health report for the HVAC unit (Col. 17, lines 4-15, where FIG. 9, the interface 900 may include measured performance data 910, historical performance data 920, and a performance analysis 930. The measured performance data 910 can include a performance assessment based on data collected by sensors associated with a HVAC system (e.g., a performance efficiency score), values that indicate present conditions at or near a property where the HVAC system is located).

Reeder does not disclose health scorecard report;
said analytics engine providing a score for the individual HVAC unit based on weighted data received from the cloud server, said health scorecard report showing the score for the individual HVAC unit.

Chambers disclose health scorecard report (Col. 12, lines 14-18, where performance asset optimization center 210 may provide a user interface 542 that is configured to provide an asset efficiency scorecard, which may include data related to asset efficiency gains and losses).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide scorecard as taught by Chambers into Reeder in order to more efficiently keep the track faults in the system.

Denton disclose analytics engine providing a score based on weighted data (para [0013], where data analysis module includes memory having executable instructions that further cause the processor to identify, within the selected plurality of datasets, each unique set of optimization parameters...a weighted total sum of the optimization parameters; determine a z-score for each set of weighted total sums of the optimization parameters) received from the cloud server (Fig. 1A, para [0034], [0039], where server 12 communicably coupled to a plurality of HVAC systems 16...and to response by sending information regarding the fault reported by the server 12).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide score based on weighted data as taught by Denton for the HVAC unit of Reeder in order to more accurately and easily analyzing the faults occurrence in the system.

Hilemon disclose the individual HVAC unit said health scorecard report (para [0014], where Normalized parametric health scores for different measurement locations on an asset are calculated using some or all of the parametric health scores obtained from sensors associated with single measurement location. One or more different approaches may be utilized to calculate a single measurement location health score…selects a single parametric health score and discards the remaining component health scores… calculating single measurement location health scores include simple aggregation of the individual component health scores) showing the score for the individual HVAC unit (para [0031], where health evaluation module that evaluates the status outputs based on the one or more readings taken by the monitoring device 104, and outputs a calculated health opinion or score); (para [0036], where a health normalization module 112, and optional components, such as an asset performance manager 114 for advanced analysis and reporting of asset performance or an enterprise asset management system 116).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide score for the individual HVAC unit as taught by Hilemon into Reeder in order to more easily determine priority of the possible faults occurrences in the HVAC units system for the different units.

Regarding Claim 3, Reeder and Chambers and Denton and Hilemon
disclose the system of claim 1.
Further, Reeder disclose wherein an action is taken in response to the report generated (Col. 17, lines 4-15, where Fig. 9, the interface 900 may include measured performance data 910, historical performance data 920, and a performance analysis 930).

 Claim 7, Reeder and Chambers and Denton and Hilemon disclose the system of claim 1. Reeder further disclose score HVAC (Col. 17, lines 4-15, where FIG. 9, the interface 900 may include measured performance data 910, historical performance data 920, and a performance analysis 930. The measured performance data 910 can include a performance assessment based on data collected by sensors associated with a HVAC system (e.g., a performance efficiency score)), but does not disclose data for a full year is used to generate said score.
 The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use data for a full year to obtain predictable results of the faults occurrences in the HVAC units system for long term period. 

Claim 16,  Reeder and Chambers and Denton and Hilemon disclose a method for operating an HVAC system, comprising the steps of:  
     providing at least one individual HVAC unit;
      providing a data source in communication with the individual HVAC unit, local to the individual HVAC unit:
     collecting HVAC unit data from the data source and providing it to an analytics
engine remote from the data source;
     generating, with the analytics engine, a health scorecard report for the individual
HVAC unit, the health scorecard report including a score for the individual HVAC unit
      based on weighted data from the data source; and
  showing the score for the individual HVAC unit, as recited in claim 1. 
Reeder and Chambers and Denton do not disclose displaying the health scorecard report showing the score.
Hilemon disclose displaying the health scorecard report the health scorecard report showing the score(d. displays a visualization of the virtual health score for the parent object via the user interface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the displaying the scorecard report, as taught by Hilemon in combination of Reeder and Chambers and Denton in order to visualizing current condition HVAC system and for faster and more efficiently keep the HVAC system reliable.

Claim 17, Reeder and Chambers and Denton and Hilemon disclose the method of claim 16, further Hilemon disclose comprising the step of taking an action with regard to the operation of the individual HVAC unit in response to the
generated health scorecard report (para [0060], where gives asset health scores of 46 for the first asset and 23.5 for the second asset. Thus, the basic worst-case approach suggests that first asset is in slightly worse condition than the second asset, while adjusted worst-case approach suggests that the second asset is in much greater need of repair than the first asset).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the step of taking an action in response to the
generated health scorecard report, as taught by Hilemon in combination of Reeder and Chambers and Denton in order to keep the HVAC system reliable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reeder, Chamers, Denton, and Hilemon, as applied above and further in view of
 Cohen et.al., (WO2017179049), hereinafter Cohen.
        Regarding Claim 4, Reeder and Chambers and Denton and Hilemon disclose the system of claim 1, wherein said analytics engine the score for the individual HVAC unit using a weighted value, as recited in claim 1. Reeder further discloses at least one of value: HVAC Status; Supply Air Temperature; Return Air Temperature; Delta T; Occupied Setpoint; Vacant Setpoint; Vacant Temperature; Total HVAC Runtime; Occupied Runtime; Vacant Runtime; Single Stage Runtime; Second Stage Runtime; Fan Runtime; Cool Runtime; Heat Runtime; Inside Humidity; Override Status; Condensate Line Backup; Outside Air Temperature; Outside Humidity; Configured Alerts; Age of Equipment; and Historical Trends (Claim 10, where air conditioning (HVAC) system, (i) temperature data including a source vent temperature measurement (i.e. Supply Air Temperature) and a return vent temperature (i.e. Return Air Temperature) of the HVAC system, and (ii) humidity data including a source vent humidity measurement and a return vent humidity measurement of the HVAC system).

Additionally, Hilemon discloses wherein said analytics engine generates the score  (Claim 18, where generating a virtual health score).
Reeder, Hilemon, Chamber, and Denton do not explicitly teach a score for the individual HVAC unit (emphasis underlined). 

Cohen disclose a score for the individual HVAC unit (para [0087], where produce a total score for each HVAC's functionality (step 1420)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to generates the score for the individual HVAC unit as taught by Cohen in combination of Hilemon, Reeder, Chamber, and Denton in order to more easily determine priority of the possible faults occurrences in the HVAC units system for the different units.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder in view of Chambers, and Hilemon, as applied above and further in view of Duffy et.al., (US Pub. 2008/0228675), hereinafter Duffy.
Claim 6, Reeder and Chambers and Denton and Hilemon disclose the system of claim 1, but do not disclose wherein said score is a whole number selected from 1 to 100.  
Duffy disclose score is a whole number (para [0080], where output a numerical score within a range of scores, such as a number between 0 and 1).
Since, Duffy disclose the range of scores, such as a number between 0 and 1, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use the range 0-1, since applicant have not disclose that range 1-100 to solve any stated problem or is for any particular purposes and appears that invention would performed equally will with range 0-1.   
  
Claims 8, 9-10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder in view of Chambers, and Hilemon, as applied above and further in view of Kristen Sara Cetin et.al., “Single and muti-family residential central all-air HVAC system operational characteristics in cooling-dominated climate”, hereinafter Cetin.

Regarding Claim 8,  Reeder and Chambers and Denton and Hilemon disclose an HVAC system, comprising: 
     an HVAC unit;
a data source in communication with the HVAC unit, local to the HVAC unit;
 a cloud server in communication with the data source: 
    an analytic system remote from said cloud server, said analytic system including a data collector for collecting HVAC unit data from said cloud server and providing it to an analytics engine in order to generate a health scorecard report for the HVAC unit; and 
   said analytics engine generating a score for said HVAC unit using weighted values and 
    said health scorecard report showing the score for said HVAC unit, as recited in claim 1.
The Reeder and Chambers and Denton and Hilemon do not disclose a Runtime of said HVAC unit.

Cetin disclose a Runtime of said HVAC unit (Page 214, Fig. 3, monthly runtime fractions (%)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide monthly runtime, as taught by Cetin into scorecard report of Hilemon and further in combination of Reeder and Chambers and Denton in order to more accurately and easily analyzing the faults occurrence in the system for long period.

Regarding Claims 9 and 10 is analyzed and rejected as discussed with respect to claim 5.

 Claim 15,  Reeder and Chambers and Denton and Hilemon disclose the system of claim 11.
Hilemon disclose wherein said health scorecard report (para [0014], where Normalized parametric health scores for different measurement locations on an asset are calculated using some or all of the parametric health scores obtained from sensors associated with single measurement location. One or more different approaches may be utilized to calculate a single measurement location health score…selects a single parametric health score and discards the remaining component health scores… calculating single measurement location health scores include simple aggregation of the individual component health scores).
The Hilemon does not disclose scorecard includes an indication of the total monthly runtime for the HVAC unit.
Cetin disclose monthly runtime for the HVAC unit (Page 214, Fig. 3, monthly runtime fractions (%)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide monthly runtime, as taught by Cetin into scorecard report of Hilemon and further in combination of  Reeder and Chambers and Denton in order to more accurately and easily analyzing the faults occurrence in the system for long period.

Claim 18, Reeder and Chambers and Denton and Hilemon disclose the method of claim 16, wherein the score for said individual HVAC unit using weighted values, as recited in claim 1.
Reeder and Chambers and Denton do not disclose said generating step includes generating score; score for at least a runtime of the individual HVAC unit.
 Hilemon disclose generating step includes generating the score (para [0014], where Normalized parametric health scores for different measurement locations on an asset are calculated using some or all of the parametric health scores obtained from sensors associated with single measurement location. One or more different approaches may be utilized to calculate a single measurement location health score…selects a single parametric health score and discards the remaining component health scores… calculating single measurement location health scores include simple aggregation of the individual component health scores).

The Hilemon does not disclose score for runtime of the HVAC unit.
Cetin disclose  runtime for the HVAC unit (Page 214, Fig. 3, monthly runtime fractions (%)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide runtime, as taught by Cetin into scorecard report of Hilemon and further in combination of Reeder and Chambers and Denton in order to more accurately and easily analyzing the faults occurrence in the system for long period.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reeder in view of Chambers, Cetin and Hilemon, as applied to the claim 18 and further in view of Cohen.
Regarding Claim 19, Reeder and Chambers and Denton and Hilemon disclose the system of claim 1, wherein said analytics engine the score for the individual HVAC unit using a weighted value, as recited in claim 1. Reeder further discloses at least one of

Regarding Claim 19, Reeder and Chambers and Denton and Hilemon and Cetin disclose the method of claim 18, wherein said analytics engine the score for the individual HVAC unit using a weighted value, as recited in claim 18. Reeder further discloses at least one more of: Age; DeltaT; Condensate Line Backup; Excessive Fan Runtime; Zone Not Regulating; and High Humidity (Claim 10, where air conditioning (HVAC) system, (i) temperature data including a source vent temperature measurement (i.e. Supply Air Temperature) and a return vent temperature (i.e. Return Air Temperature) of the HVAC system, and (ii) humidity data including a source vent humidity measurement and a return vent humidity measurement of the HVAC system).

Additionally, Hilemon discloses wherein said analytics engine generates the score  (Claim 18, where generating a virtual health score).
Reeder, Hilemon, Chamber, and Denton do not explicitly teach a score for the individual HVAC unit (emphasis underlined). 

Cohen disclose a score for the individual HVAC unit (para [0087], where produce a total score for each HVAC's functionality (step 1420)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to generates the score for the individual HVAC unit as taught by Cohen in combination of Hilemon, Reeder, Chamber, Cetin and Denton in order to more easily determine priority of the possible faults occurrences in the HVAC units system for the different units.

Allowable Subject Matter
Claims 5, 11-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 11-14 and 20 distinguished over the all records of the Prior art, for the following reasons:
Regarding Claim 5, Reeder discloses at least value: Supply Air Temperature; Return Air Temperature (Claim 10, where air conditioning (HVAC) system, (i) temperature data including a source vent temperature measurement (i.e. Supply Air Temperature) and a return vent temperature (i.e. Return Air Temperature) of the HVAC system, and (ii) humidity data including a source vent humidity measurement and a return vent humidity measurement of the HVAC system).
Additionally, Hilemon discloses wherein said analytics engine generates the score  (Claim 18, where generating a virtual health score).
Reeder, Hilemon, Chamber, and Denton do not explicitly teach a score for the individual HVAC unit (emphasis underlined). 
Cohen disclose a score for the individual HVAC unit (para [0087], where produce a total score for each HVAC's functionality (step 1420)).

 The prior art of the records does not disclose or render obvious the system of claim 1, wherein said analytics engine generates the score for the individual HVAC unit using a weighted value for at least: HVAC Status; DeltaT; Occupied Setpoint; Vacant Setpoint; Vacant Temperature; Total HVAC Runtime; Occupied Runtime; Vacant Runtime; Single Stage Runtime; Second Stage Runtime; Fan Runtime; Cool Runtime; Heat Runtime; Inside Humidity; Override Status; Condensate Line Backup; Outside Air Temperature; Outside Humidity; Configured Alerts; Age of Equipment; and Historical Trends. 

Claim 11, the prior art of the records does not disclose or render obvious the system of claim 10, wherein the weighted value for at least one of Age, Runtime or Delta T accounts for a larger percentage of the overall weighted score than a weighted value for any one of Condensate Line Backup; Excessive Fan Runtime; Zone Not Regulating; and High Humidity. 

Claim 12, the prior art of the records does not disclose or render obvious the system of claim 11, wherein at least one of Age, Runtime, or Delta T accounts for 25% of the overall weighted score. 

Claim 13, the prior art of the records does not disclose or render obvious: the system of claim 11, wherein each of Age, Runtime and Delta T accounts for 25% of the overall weighted score. 

Claim 14, the prior art of the records does not disclose or render obvious the system of claim 11, wherein the weighted value for Delta T accounts for an equal percentage of the overall weighted score as the Age weighted value. 

Claim 20, the prior art of the records does not disclose or render obvious the method of claim 16, wherein said generating step includes generating the score for said individual HVAC unit using weighted values for at least: Age; Runtime; DeltaT; Condensate Line Backup; Excessive Fan Runtime; Zone Not Regulating; and High Humidity.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Tsypin et.al., (US Pub.2010/0283606).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862